DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-36, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
4.	Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Khasis (USP 2017/0323249).
As per Claim 1, Khasis  teaches, a computer-implemented method ( via  complex dynamic route sequencing for multi-vehicle fleets using traffic and real-world constraints) executed by one or more processors for selective optimization of delivery routes using a continuous delivery platform, (Abstract, [0010], [0011], [0013], [0036]), the method comprising: determining a set of routes for delivery of assets within a delivery network based realized  ( [0034], [0035]); during at least partial execution of the set of routes, receiving real-time data representative of delivery of assets, and updated demand forecasts; ([0007], [0009], [0016]); determining, by an optimization controller of the continuous delivery platform, one or more of a time-to-trigger, and a cut-off time at least partially based on the real-time data, and an updated demand forecast, the time-to-trigger defining an interval, at which the set of routes for delivery of assets is to be re-optimized; ([0082]-[0083], [0086]-[0089]); in response to the time-to-trigger being achieved, re-optimizing, by a route optimization module of the continuous delivery platform, the set of routes to provide a revised set of routes; ([0010], [0082]-[0083], [0086]); and conveying at least one route of the revised set of routes to a ([0082], [0086], [0089]-[0090]).
However, Khasis does not explicitly teach, determining a set of routes for delivery of assets  based on forecasted demand for a period.
However, Khasis teaches, prediction module being able to forecast future traffic patterns and user behavior patterns ([0018], [0122], [0125]). Therefore, it would have been obvious to one ordinary   skill in the art to recognize that, Khasis has the teachings of determining a set of routes for delivery of assets  based on forecasted demand for a period.
As per Claim 2, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein routes are defined as a plurality of dynamic nodes, at least one node changing between a route in the set of routes, and a route in the revised set of routes.  ([0085], [0131], Ref. Claim 1).
As per Claim 3, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein the time-to-trigger is intermittently updated during the period, (via  dynamically update, [0006], [0009], [0036], 0043], [0072]) and at least one subsequent re-optimization of routes is executed based on an updated time-to-trigger.  ( re-optimize : [0126]).
As per Claim 4, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein the time-to-trigger is at least partially determined by on  ([0018], [0048], [0122], [0125]).
As per Claim 5, Khasis   teaches the limitation of Claim 4. However, Khasis further teaches, wherein the incremental learning at least partially comprises one of retraining a predictive model based on a most-recent dataset available, and retraining the predictive model based on a full dataset including historical data, and the most-recent dataset.  ([0012], [0018], [0086], also see [0120]).
As per Claim 6, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein at least a portion of the real-time data is received from a mobile computing device of the deliver personnel, and the at least one route of the revised set of routes is conveyed to the mobile computing device.  ([0131], Fig.10)
Also see [0073], [0110], [0119]).
As per Claim 7, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches,   “re-optimize the route taking into consideration the changes”, [0126]).  
However, Khasis does not explicitly teach, the cut-off time defines a time during the period, after which re-optimization of the routes is not executed.
It is notoriously known in the art that, whenever, any process  is being executed and there is a cut-off time being defined in the algorithm to stop executing the process after cut-off time. So when the cut-off time is reached, the process execution is stop. Therefore, when a cut-off time is being incorporated/defined  into Khasis system 
As per Claim 8, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein the at least one route comprises one of a new route, and a modified route.  ([0036], also see [0004], [0006], [0007-0008]).
As per Claim 9, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein the set of routes is determined based on historical asset demand data. (Abstract,[0041], [0045], [0002], [0007], [0017-0018],[0033], [0038]).
As per Claim 10, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein determining the set of routes includes predicting one or more route destinations. ([0010], [0015], [0035], [0037], [0065], [0084]). 
As per Claim 11, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, wherein the real-time data is representative of a location of a delivery vehicle and/or of a location of an asset. ([0008], [0013],[0016]).  
As per Claim 12, Khasis   teaches the limitation of Claim 1. However, Khasis further teaches, optimizing a time for delivery of an asset on one or more routes of the set of routes.  ([0010], [0015], [0035], [0037], [0065], [0084]).
Claim 13 is being rejected using the same rationale as claim 1.
Claim 14 is being rejected using the same rationale as claim 2.
Claim 15 is being rejected using the same rationale as claim 3.
Claim 16 is being rejected using the same rationale as claim 4.
Claim 17 is being rejected using the same rationale as claim 5.
Claim 18 is being rejected using the same rationale as claim 6. 
Claim 19 is being rejected using the same rationale as claim 7.
Claim 20 is being rejected using the same rationale as claim 8.
Claim 21 is being rejected using the same rationale as claim 9.
Claim 22 is being rejected using the same rationale as claim 10.
Claim 23  is being rejected using the same rationale as claim 11.
Claim 24 is being rejected using the same rationale as claim 12.
Claim 25 is being rejected using the same rationale as claim 1.
Claim 26 is being rejected using the same rationale as claim 2.
Claim 27 is being rejected using the same rationale as claim 3.
Claim 28 is being rejected using the same rationale as claim 4.
Claim 29 is being rejected using the same rationale as claim 5.
Claim 30 is being rejected using the same rationale as claim 6.
Claim 31 is being rejected using the same rationale as claim 7.
Claim 32 is being rejected using the same rationale as claim 8.
Claim 33 is being rejected using the same rationale as claim 9.
Claim 34 is being rejected using the same rationale as claim 10.
Claim 35 is being rejected using the same rationale as claim 11.
Claim 36 is being rejected using the same rationale as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663